ST. LOUIS TIN & SHEET METAL WORKING CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.St. Louis Tin & Sheet Metal Working Co. v. CommissionerDocket No. 11976.United States Board of Tax Appeals12 B.T.A. 723; 1928 BTA LEXIS 3463; June 21, 1928, Promulgated *3463  Evidence held insufficient to overthrow respondent's determination.  L. D. Slattery, Esq., for the petitioner.  James A. O'Callaghan, Esq., for the respondent.  SIEFKIN*724  SIEFKIN: This is a proceeding for the redetermination of deficiencies in income and profits taxes for the fiscal years ended November 30, 1919, and November 30, 1920, of $6,661.92 and $17,157.52, respectively.  The errors alleged are that the respondent disallowed deductions in each year for exhaustion of two patents and disallowed a deduction in 1919 as a loss incurred on a patent alleged to have become worthless in that year.  The petitioner is a corporation organized under the laws of the State of Missouri, with its place of business at St. Louis.  The petitioner claims that it paid $40,000 for three patents in 1917, one on a pouring spout for liquids, one on a pouring spout for dry granular substances, and one on a metal bathing suit case.  On the first two the petitioner claims an exhaustion allowance in each of the years in question and on the third it claims a loss because of worthlessness or abandonment in 1919.  The evidence does not enable us to make findings*3464  of fact either that $40,000 was in fact paid for patents, or as to what portion was attributed or attributable to each of the patents.  Nor do we know the dates the patents were granted or their expiration date.  Without these facts we are unable to determine that the petitioner is entitled to deduction either for exhaustion or loss or the amount thereof.  Judgment will be entered for the respondent.